DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 9/15/2022.
In this amendment, Applicant has amended claims 1, 7, 10, and 16.
Claims 1-18 are currently pending.  
		
Response to Arguments
Examiner has fully considered Applicant's arguments, see page 7, filed 9/15/2022, with respect to the rejection of claims 1-18 under obviousness-type double patenting but they are not persuasive.  Applicant generally argues that the rejection is overcome because the claims have been amended.  However, the modified rejection below, based on the ’608 Patent and the Yoshimura reference, still applies to the amended claims.  Therefore, the amended claims are rejected under obviousness-type double patenting.  

Examiner has fully considered Applicant's arguments, see pages 7-8, filed 9/15/2022, with respect to the rejection of claims 1-4, 6-13, and 15-18 under 35 U.S.C. 102, but they are not persuasive.  
On page 7, Applicant recites the amended claim 1 and suggests that the amended subject matter is supported in paragraph 0003 of the specification.  As indicated in the rejection below under 35 U.S.C. 112(a), Examiner respectfully disagrees that this is supported in the original disclosure.  Applicant then recites part of paragraph 0175 of Yoshimura and hen argues that Yoshimura does not disclose the amended claim limitation.  However, as noted in the rejection below, Yoshimura discloses the claim limitations in at least paragraph 0016.  Therefore, the amended claims are rejected under 35 U.S.C. 102.  

Examiner has fully considered Applicant's arguments, see page 8, filed 9/15/2022, with respect to the rejection of claims 5 and 14 under 35 U.S.C. 103 but they are not persuasive.
Applicant argues that the dependent claims are allowable for reasons similar to those stated above regarding the independent parent claims.  For reasons similar to those stated above, Examiner respectfully disagrees.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 10-13, and 15 of U.S. Patent No. 11,019,608 (herein called “the ’608 Patent”) in view of Yoshimura et al (US 2020/0260475).  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons stated below.

Regarding claim 1 of the present application: claim 1 of the ’608 Patent discloses a method for indicating channel resource set, comprising: 
acquiring, by a terminal, a type of a downlink control channel search space (see 14:27-34); 
determining, by the terminal, a first resource set corresponding to the type of a downlink control channel search space (see 14:37-39); 
determining, by the terminal, a target resource in the first resource set (see 14:40-42).
The ’608 Patent does not explicitly disclose the limitation wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission or the limitation transmitting, by the terminal, a signaling or data on the target resource.
However, Yoshimura discloses transmitting, by the terminal, a signaling or data on the target resource (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).  Further, Yoshimura also discloses wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission (disclosed throughout; as indicated in [0016], for example, the resource selected from the resource set is used to “transmit a HARQ-ACK for the PDSCH by using the one PUCCH resource”; this is interpreted as a PDSCH transmission).  It would have been obvious to one of ordinary skill in the art to modify claim 1 of the ’608 Patent to transmit data on the target resource as suggested by Yoshimura.  The rationale for doing so would have been to utilize the selected resource to communicate information to the network.  

Regarding claim 7 of the present application: claim 7 of the ’608 Patent contains every element and thus anticipates claim 7 of the present application.  
Specifically, claim 7 of the ’608 Patent discloses a method for indicating channel resource set, comprising: 
configuring, by a network device, a type of a downlink control channel search space (see 15:20-28); and 
indicating, by the network device, the terminal to select a target resource from a first resource set (see 15:29-31).
The ’608 Patent does not explicitly disclose the limitation wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission.
However, Yoshimura discloses transmitting, by the terminal, a signaling or data on the target resource (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).  Further, Yoshimura also discloses wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission (disclosed throughout; as indicated in [0016], for example, the resource selected from the resource set is used to “transmit a HARQ-ACK for the PDSCH by using the one PUCCH resource”; this is interpreted as a PDSCH transmission).  It would have been obvious to one of ordinary skill in the art to modify claim 7 of the ’608 Patent to transmit data on the target resource as suggested by Yoshimura.  The rationale for doing so would have been to utilize the selected resource to communicate information to the network.  

Regarding claim 10 of the present application: the claim 10 of the ’608 Patent discloses an apparatus for indicating channel resource set, comprising: 
a storage, used for storing program instructions (see 15:59); 
a processor, used for executing the program instructions stored in the storage to perform acts of (see 15:59-61): 
acquiring a type of a downlink control channel search space (see 15:62-16:2); 
determining a first resource set corresponding to the type of a downlink control channel search space (see 16:4-6); 
determining a target resource in the first resource set (see 16:7).; and 
The ’608 Patent does not explicitly disclose the limitation a transmission device, used for receiving or sending data; wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission; transmitting a signaling or data on the target resource through the transmission device.
However, Yoshimura discloses a transmission device, used for receiving or sending data (see transmission/reception unit 10 of Figure 12, for example) and transmitting, by the terminal, a signaling or data on the target resource (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).  Further, Yoshimura also discloses wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission (disclosed throughout; as indicated in [0016], for example, the resource selected from the resource set is used to “transmit a HARQ-ACK for the PDSCH by using the one PUCCH resource”; this is interpreted as a PDSCH transmission).  It would have been obvious to one of ordinary skill in the art to modify claim 1 of the ’608 Patent to transmit data on the target resource as suggested by Yoshimura.  The rationale for doing so would have been to utilize the selected resource to communicate information to the network.  

Regarding claim 16 of the present application: claim 16 of the ’608 Patent contains every element except the limitation wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission or the limitation transmitting, by the terminal, a signaling or data on the target resource.
However, Yoshimura discloses transmitting, by the terminal, a signaling or data on the target resource (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).  Further, Yoshimura also discloses wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission (disclosed throughout; as indicated in [0016], for example, the resource selected from the resource set is used to “transmit a HARQ-ACK for the PDSCH by using the one PUCCH resource”; this is interpreted as a PDSCH transmission).  It would have been obvious to one of ordinary skill in the art to modify claim 1 of the ’608 Patent to transmit data on the target resource as suggested by Yoshimura.  The rationale for doing so would have been to utilize the selected resource to communicate information to the network.  

Regarding claim 2 of the present application: claim 2 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 3 of the present application: claim 3 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 4 of the present application: claim 4 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 5 of the present application: claim 1 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 6 of the present application: claim 6 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 8 of the present application: claim 8 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 9 of the present application: claim 7 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 11 of the present application: claim 11 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 12 of the present application: claim 12 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 13 of the present application: claim 13 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 14 of the present application: claim 10 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 15 of the present application: claim 15 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 17 of the present application: claim 17 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Regarding claim 18 of the present application: claim 16 of the ’608 Patent discloses the claim limitations and thus similarly renders the claim obvious.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Specifically, in claim 1, the amended limitation “determining, by the terminal, a first resource set corresponding to the type of a downlink control channel search space, wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission” does not appear to be supported in the original disclosure.  Claims 7, 10, and 16 have been similarly amended.  In the remarks filed 9/15/2022, Applicant points to paragraph [0003] of the specification as supporting these claim amendments.  While paragraph [0003] does mention PDSCH and PUSCH channels, it does so generally referring to prior art LTE systems.  Paragraph [0003] does not disclose determining a resource set corresponding to a first type of a downlink control channel search space and also does not disclose that this resource set is one of a set used for PDSCH transmission or PUSCH transmission.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshimura et al (US 2020/0260475).

Regarding claim 1: Yoshimura discloses a method for indicating channel resource set, comprising: 
acquiring, by a terminal, a type of a downlink control channel search space (disclosed throughout; see [0157]-[0163], which as noted below, indicates that the terminal determines the resource to use for PUCCH transmission based on one or more of conditions 1-6; further, as noted in [0175], this resource determination is based on the search space type (for a PDCCH, as indicated in [0159]); clearly, the terminal acquires the search space type prior to determining the PUCCH resource; for example, this search space type may be determined based on the MIB, system information, RRC signaling, etc., as described in [0113]); 
determining, by the terminal, a first resource set corresponding to the type of a downlink control channel search space (disclosed throughout; see [0175], for example, which discloses “a first PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a common search space, and a second PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a dedicated search space”; see also [0165], for example), wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission (disclosed throughout; as indicated in [0016], for example, the resource selected from the resource set is used to “transmit a HARQ-ACK for the PDSCH by using the one PUCCH resource”; this is interpreted as a PDSCH transmission); 
determining, by the terminal, a target resource in the first resource set (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”; clearly, the resource set determined using one of the conditions (such as condition 2 described in [0175]) is used to determine a resource for transmitting the PUCCH); and 
transmitting, by the terminal, a signaling or data on the target resource (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).  

Regarding claim 7: Yoshimura discloses a method for indicating channel resource set, comprising: 
configuring, by a network device, a type of a downlink control channel search space (disclosed throughout; see [0157]-[0163], which as noted below, indicates that the terminal determines the resource to use for PUCCH transmission based on one or more of conditions 1-6; further, as noted in [0175], this resource determination is based on the search space type (for a PDCCH, as indicated in [0159]); clearly, the terminal acquires the search space type prior to determining the PUCCH resource; for example, this search space type may be configured by the network device using the MIB, system information, RRC signaling, etc., as described in [0113]); and 
indicating, by the network device, the terminal to select a target resource from a first resource set (disclosed throughout; see [0175], for example, which discloses “a first PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a common search space, and a second PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a dedicated search space”; see also [0165], for example; disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”; clearly, the resource set determined using one of the conditions (such as condition 2 described in [0175]) is used to determine a resource for transmitting the PUCCH and is indicated to the terminal by the network device via the search space type), wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission (disclosed throughout; as indicated in [0016], for example, the resource selected from the resource set is used to “transmit a HARQ-ACK for the PDSCH by using the one PUCCH resource”; this is interpreted as a PDSCH transmission).

Regarding claim 10: Yoshimura discloses an apparatus for indicating channel resource set, comprising: 
a storage, used for storing program instructions (see the memory described in [0246], for example); 
a transmission device, used for receiving or sending data (see transmission/reception unit 10 of Figure 12, for example); 
a processor, used for executing the program instructions stored in the storage to perform acts of (see the processor/CPU described in [0246], for example): 
acquiring a type of a downlink control channel search space (disclosed throughout; see [0157]-[0163], which as noted below, indicates that the terminal determines the resource to use for PUCCH transmission based on one or more of conditions 1-6; further, as noted in [0175], this resource determination is based on the search space type (for a PDCCH, as indicated in [0159]); clearly, the terminal acquires the search space type prior to determining the PUCCH resource; for example, this search space type may be determined based on the MIB, system information, RRC signaling, etc., as described in [0113]); 
determining a first resource set corresponding to the type of a downlink control channel search space (disclosed throughout; see [0175], for example, which discloses “a first PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a common search space, and a second PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a dedicated search space”; see also [0165], for example), wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission (disclosed throughout; as indicated in [0016], for example, the resource selected from the resource set is used to “transmit a HARQ-ACK for the PDSCH by using the one PUCCH resource”; this is interpreted as a PDSCH transmission); 
determining a target resource in the first resource set (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”; clearly, the resource set determined using one of the conditions (such as condition 2 described in [0175]) is used to determine a resource for transmitting the PUCCH); and 
transmitting a signaling or data on the target resource through the transmission device (disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”).

Regarding claim 16: Yoshimura discloses an apparatus for indicating channel resource set, comprising: 
a storage, used for storing program instructions (see the memory described in [0246], for example); {YB:01208207.DOCX }
-24-a transmission device, used for receiving or sending data (see transmission/reception unit 30 of Figure 13, for example); 
a processor, used for executing the program instructions stored in the storage to perform acts of (see the processor/CPU described in [0246], for example): 
configuring a type of a downlink control channel search space for a terminal (disclosed throughout; see [0157]-[0163], which as noted below, indicates that the terminal determines the resource to use for PUCCH transmission based on one or more of conditions 1-6; further, as noted in [0175], this resource determination is based on the search space type (for a PDCCH, as indicated in [0159]); clearly, the terminal acquires the search space type prior to determining the PUCCH resource; for example, this search space type may be configured by the network device using the MIB, system information, RRC signaling, etc., as described in [0113]); and 
indicating the terminal to select a target resource from a first resource set (disclosed throughout; see [0175], for example, which discloses “a first PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a common search space, and a second PUCCH resource set may be given from the multiple PUCCH resource sets in a case that the type of the search space is a dedicated search space”; see also [0165], for example; disclosed throughout; see [0157], for example, which indicates that the “terminal…may transmit a PUCCH…by using one PUCCH resource given by one PUCCH resource set”; clearly, the resource set determined using one of the conditions (such as condition 2 described in [0175]) is used to determine a resource for transmitting the PUCCH and is indicated to the terminal by the network device via the search space type), wherein the first resource set is used for Physical Downlink Shared Channel (PDSCH) transmission or Physical Uplink Shared Channel (PUSCH) transmission (disclosed throughout; as indicated in [0016], for example, the resource selected from the resource set is used to “transmit a HARQ-ACK for the PDSCH by using the one PUCCH resource”; this is interpreted as a PDSCH transmission).

Regarding claims 2 and 11: Yoshimura discloses the limitation: determining, by the terminal, configuration of the at least two resource sets based on preset information (disclosed throughout; see [0165] and [0175], for example, which indicates that the selected PUCCH resource set is one of multiple PUCCH resource sets; these resource sets are configured to include one or more resources such as one or more resource blocks as indicated in [0166]; clearly this information is set prior to (preset) the terminal selecting a resource for PUCCH transmission based on the search space type).  

Regarding claims 3 and 12: Yoshimura discloses the limitation: determining, by the terminal, configuration of the first resource set according to a first message sent from a network device, wherein the first message is a Radio Resource Control (RRC) control signaling or System Information (SI) (see [0110], for example, which indicates that the resource sets may be configured using either system information or RRC control signaling).

Regarding claims 4 and 13: Yoshimura discloses the limitation: acquiring, by the terminal, the type of a downlink control channel search space according to a preset rule; or determining, by the terminal, the type of a downlink control channel search space according to a second message sent from a network device, wherein the second message is a {YB:01208207.DOCX } -21-Radio Resource Control (RRC) control signaling, or System Information (SI), or Downlink Control Information (DCI), or a Media Access Control (MAC) Control Element (CE) (disclosed throughout; see [0113], for example, which indicates that information about the search space including both types (common and UE-specific) are determined by the terminal based on system information or RRC signaling, for example).  

Regarding claims 6 and 15: Yoshimura discloses the limitation: wherein the first resource set comprises at least one time domain resource, and/or frequency domain resource, and/or code domain resource (disclosed throughout; see [0166], for example, which indicates that the resource set includes one or more resource blocks or resource elements used for transmission of PUCCHs; see also [0055], which indicates that resource elements include at least a time domain resource and a frequency domain resource).  

Regarding claims 8 and 17: Yoshimura discloses the limitation: wherein configuring, by the network device, the first resource set, comprises: sending, by the network device, a first message to the terminal to configure configuration of the first resource set, wherein the first message is a Radio Resource Control (RRC) control signaling, or System Information (SI) (see [0110], for example, which indicates that the resource sets may be configured using either system information or RRC control signaling).

Regarding claims 9 and 18: Yoshimura discloses the limitations: 
sending, by the network device, a second message to the terminal for determining a first resource set through the second message, wherein the second message is a Radio Resource Control (RRC) control signaling, or System Information (SI), or Downlink Control Information (DCI), or a Media Access Control (MAC) Control Element (CE) (disclosed throughout; see [0113], for example, which indicates that information about the search space including both types (common and UE-specific) are determined by the terminal based on system information or RRC signaling, for example); 
or sending, by the network device, a third message to the terminal for determining a target resource from the first resource set through the third message, wherein the third message comprises number information of the target resource in the first resource set, and the third message is Downlink Control Information (DCI) and/or a Media Access Control (MAC) Control Element (CE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US 2020/0260475) in view of Koorapaty et al (US 2019/0132861).

Regarding claims 5 and 14: Yoshimura discloses the limitations of parent claims 1 and 10 as indicated above.  Yoshimura does not explicitly disclose the limitations: wherein determining, by the terminal, the target resource in the first resource set, comprises: determining, by the terminal, the target resource in the first resource set according to a third message sent from a network device, wherein the third message comprises numbering information of the target resource in the first resource set, wherein the third message is Downlink Control Information (DCI) and/or a Media Access Control (MAC) Control Element (CE).  However, Koorapaty discloses wherein determining, by the terminal, the target resource in the first resource set, comprises: determining, by the terminal, the target resource in the first resource set according to a third message sent from a network device, wherein the third message comprises numbering information of the target resource in the first resource set, wherein the third message is Downlink Control Information (DCI) and/or a Media Access Control (MAC) Control Element (CE) (see paragraph 0069, for example, which indicate that the target resource within the selected set is selected using “dynamic signaling”, which as indicated in paragraphs 0073 and 0198 includes DCI signaling).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshimura to indicate the specific resource within the set using signaling such as a third message to the terminal as suggested by Koorapaty.  The rationale for doing so would have been to enable the terminal and the network to utilize the same resource within the set for transmitting and receiving the PUCCH information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        November 17, 2022